UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-7231


MATTHEW DAVIS,

                 Petitioner - Appellant,

          v.

TRACY W. JOHNS, Warden,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-hc-02189-FL)


Submitted:   December 15, 2011             Decided:   December 20, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matthew Davis, Appellant Pro Se. William Ellis Boyle, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Matthew        Davis    seeks       to    appeal       the   district       court’s

order dismissing without prejudice his 28 U.S.C. § 2241 (2006)

petition.           We    dismiss      the    appeal          for   lack     of       jurisdiction

because the notice of appeal was not timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                                      “[T]he

timely    filing         of   a    notice     of       appeal    in    a    civil      case    is    a

jurisdictional requirement.”                   Bowles v. Russell, 551 U.S. 205,

214 (2007).

               The district court’s order was entered on the docket

on July 7, 2011.              The notice of appeal was filed on September 7,

2011, one day outside of the appeal period. *                                     Because Davis

failed    to    file      a       timely    notice       of     appeal      or    to    obtain      an

extension      or    reopening        of     the       appeal    period,         we   dismiss    the

appeal.     We dispense with oral argument because the facts and


     *
       The record indicates that Davis delivered the notice of
appeal to prison officials for mailing to the court on September
7, 2011.   See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S.
266 (1988).



                                                   2
legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3